DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/1/2019, 4/23/2021 and 9/13/2021, and12/21/2021 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 2-3, 7, 14-15, and 20 have been withdrawn from consideration due to an Election of Species. Claims 1, 4-6, 8-13, and 16-19 have been examined. Claims 1, 13, and 19 are the independent claims. Claim 1, 13, and 19 have been amended. This Non-Final Office action is in response to the “Amendments and Remarks” received on 12/20/2021.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/20/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant has amended the independent Claims to state “comprising identifying available parking locations for parking the self driving vehicle” and then remarks that Deyle does not perform this task, and the Office respectfully disagrees.
It remains the Office’s stance that Deyle clearly discloses stopping the self driving vehicle at multiple locations, either based on demonstration, guidance, patrols. Further, every time that Deyle is stopped, it is the Office’s stance that the self driving vehicle is parked [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303], thus the Office respectfully disagrees. 
Perhaps there are some missing limitations or requirements that would further define what is and what is not a place to park, but as currently required by the claims and disclosed by Deyle, the claimed subject matter is anticipated.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments. 
Therefore the claim rejections under 35 U.S.C. § 102 and 103 remain.
.
Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4-6, 9-10, 13, and 16-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Deyle et al.  (United States Patent Publication 2017/0225336).
With respect to Claim 1: Deyle discloses “A self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0113, 0116, 0136, 0194, 0205-0208, 0217, and 0303]; 
“comprising: a memory that stores computer executable components” [Deyle, ¶ 0039, 0092-0093, 0113, 0116, 0136, 0194, 0205-0208, 0217, and 0303]; 
“a processor” [Deyle, ¶ 0039, 0092-0093, 0113, 0116, 0136, 0194, 0205-0208, 0217, and 0303]; 

“and that executes the computer executable components stored in the memory” [Deyle, ¶ 0039, 0092-0093, 0113, 0116, 0136, 0194, 0205-0208, 0217, and 0303];
“wherein the computer executable components comprises: a feature component that identifies a feature of the self-driving vehicle based on an input from a potential
consumer of the self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“wherein the self-driving vehicle is available for the potential consumer to complete an event associated with the self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“and the self-driving vehicle has one or more characteristics meeting one or more requirements of the event” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“the one or more requirements determined by the potential customer” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“and a task component that identifies and performs a task based on the feature” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“wherein the task demonstrates the feature to the potential consumer” [Deyle, ¶ 0039, 0092-0093, 0113, 0136, 0194, 0205-0208, 0217, and 0303]; 
“and wherein the task comprises a test drive incorporating movements moving the self-driving vehicle from a first geographical location to a second geographical 
“and performing a parking task” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0217, and 0303];
“comprising identifying available parking locations for parking the self driving
Vehicle” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 4: Deyle discloses “The self-driving vehicle of claim 1, further comprising a reception component that receives a second input from the potential consumer regarding a preference of the potential consumer” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 5: Deyle discloses “The self-driving vehicle of claim 4, wherein the task component shares the second input with a second self-driving vehicle, and wherein the second self-driving vehicle and the self-driving vehicle cooperate to perform one or more tasks based on the second input for completion of the event with the self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0148, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 6: Deyle discloses “The self-driving vehicle of claim 4, wherein the task component shares the second input with a second self-driving vehicle, and wherein the second self-driving vehicle and the self-driving vehicle cooperate to perform one or more tasks based on the second input for completion of the event with the second self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0148, 0194, 0205-0208, 0217, and 0303].
Claim 9: Deyle discloses “The self-driving vehicle of claim 1, wherein the motion is selected based on an expression of the potential consumer, wherein the expression is captured via the interface to the reception component” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claim 10: While Anderson discloses “The self-driving vehicle of claim 1, wherein the input is a custom preference set by the entity.” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0217, and 0303].
With respect to Claims 13 and 16: all limitations have been examined with respect to the product in claims 1, 4, and 9-11. The method taught/disclosed in claims 13 and 16 can clearly perform on the product of claims 1, 4, and 9-11. Therefore claims 13 and 16 are rejected under the same rationale.
With respect to Claims 17-18: all limitations have been examined with respect to the product in claims 5-6. The method taught/disclosed in claims 17-18 can clearly perform on the product of claims 5-6. Therefore claims 17-18 are rejected under the same rationale.
With respect to Claim 19: all limitations have been examined with respect to the product in claims 1, 4, and 9-11. The product taught/disclosed in claim 19 can clearly perform on the product of claims 1, 4, and 9-11. Therefore claim 19 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 is rejected under 35 USC 103 as being unpatentable Deyle et al.  (United States Patent Publication 2017/0225336) in view of Urmson et al. (United States Patent 8,965,621)
With respect to Claim 8: While Deyle discloses “The self-driving vehicle of claim 1, wherein the feature component also determines a second feature as a defined top speed for the test drive of the self-driving vehicle” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0214, 0217, and 0303];
Deyle does not specifically state that the consumer prefers the defined top speed greater than a defined value.
Urmson, which is also a vehicle controls system teaches controlling a self-driving vehicle based on the “consumer prefers the defined top speed greater than a defined value” [Urmson, Claims 6 and 13
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate the teachings of Urmson into the invention of Anderson to control vehicle speed based on tasks and situations as Deyle discloses but to use user preferences for vehicle control as taught by Urmson with a motivation of creating a more robust system that accounts for users desires [Urmson, Abstract]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed 
Claim 11 is rejected under 35 USC 103 as being unpatentable over Deyle et al.  (United States Patent Publication 2017/0225336) in view of Anderson et al.  (United States Patent Publication 2017/0136842).
With respect to Claim 11: While Deyle discloses “The self-driving vehicle of claim 1, wherein the event is a sales transaction” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0217, and 0303];
Deyle does not state that the sales transaction is for the sale of the self-driving vehicle.
Anderson, which is also a vehicle sales system that uses users inputs for tasks teaches “The self-driving vehicle of claim 1, wherein the event is a sales transaction for the sale of the self-driving vehicle” [Anderson, ¶ 0268-0275].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson into the invention of Deyle to not only using interfaces to do tasks by self-driving vehicles for sales of products as Deyle discloses but to also do sales of the self-driving vehicles as taught by Anderson with a motivation of creating a more robust system that can sell products as well as vehicles [Anderson, ¶ 0273]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle intercommunication and vehicle management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the .
Claim 12 is rejected under 35 USC 103 as being unpatentable over Deyle et al.  (United States Patent Publication 2017/0225336) in view of Anderson et al.  (United States Patent Publication 2017/0136842) and in further view of Viegas et al. (United States Patent Publication 2014/0172412).
With respect to Claim 12: While Deyle discloses “The self-driving vehicle of claim 11, wherein there are user inputs (first and second) based on preferences” [Deyle, ¶ 0039, 0092-0093, 0104, 0113, 0136, 0194, 0205-0208, 0217, and 0303];
Deyle does not specifically state that the second input is based on an intent to buy the vehicle.
Viegas, which is also a vehicle control system teaches “wherein the sales transaction is facilitated by a contract being electronically sent to a device associated with the potential consumer from the system based on detection of a second input by the reception component by the potential consumer indicating a desire to purchase the self-driving vehicle” [Viegas, ¶ 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Viegas into the invention of Anderson to not only include using user preferences to control a test drive of an autonomous vehicle as Anderson discloses but to also use inputs to further sell the vehicle as taught by Viegas with a motivation of creating a more robust system that accounts for users desires [Viegas, Abstract]. 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669